Title: To Thomas Jefferson from William Moore, 19 November 1804
From: Moore, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     N 20 North Anne at: Dublin 19th Nov: 1804
                  
                  I take the Liberty of sending You a small parcel of Wheat, of a Species new to us, in this Country, & I believe as Yet unknown in America. A few ears of it were brought home some Years since by a Servant of Mr Walley’s, who accompanied him to Jerusalem on a foolish Bet which he made. 3 Years since a Gentleman of this Town saw them in his House, & from their singular appearance requested he would give them to him; this he complied with, & the produce Astonished every person that saw it. The methods of planting it most approved of are, either to Dibble it in at the Distance of Nine Inches at least, each Grain from the other, or to put it in with a Drill plough. We sow our Wheat here always in Autumn, but this does as well for a Spring Crop. the Skin or Rind is Remarkably thin. of course there is little or no Bran, but all Flour. There has been a general failure this Year in our Wheat Crop, owing to a Mildew. The Jerusalem Wheat of course did not escape it, which will account for the Number of small & poor grains among it, but I have no doubt, but the worst of them will grow to maturity in Your favorable Climate. the Straw is solid, containing a pith, when Chopped is excellent food for Cattle. I hope it will one Day prove a valuable acquisition to Your Country, which I Dearly love, because it is Inhabited by Freemen. This Letter, & this small parcel, will be handed You by My Uncle, Robt. Moore of Baltimore. 
                  I remain sir Your Sincere well wisher & admirer
                  
                     Wm Moore 
                     
                  
               